PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,172,560
Issue Date: 2021 Nov 9
Application No. 15/620,128
Filing or 371(c) Date: 12 Jun 2017
Attorney Docket No. PAT057415-US-NP 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION AND PETITION FOR PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b)” filed December 15, 2021, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 301 days.  

The Office has redetermined the PTA to be 227 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On November 9, 2021, the Office determined that patentee was entitled to 0 days of PTA. 

On December 15, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 301 days.

DECISION

Upon review, the Office finds that patentee is entitled to 227 days of PTA.

Patentee and the Office agree as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the period of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of applicant delay under 37 CFR 1.704. 

Patentee asserts that the 316 days of applicant delay assessed in connection with the request for continued examination (RCE) filed September 3, 2020 are not warranted. Patentee discloses that a period of reduction of 11 days of applicant delay should be assessed in connection with the amendment under 37 CFR 1.312 filed October 1, 2021.
 
“A” Delay
 
The patentee and the Office are in agreement regarding the 106 (67+39) days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 67 days under 37 CFR 1.703(a)(1), beginning August 13, 2018, the day after the date fourteen months after the date the application was filed and ending October 18, 2018, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;
A period of 39 days under 37 CFR 1.703(a)(2), beginning January 4, 2021, the day after the date four months after the date a reply was filed (an RCE), and ending February 11, 2021, the date an Office action was mailed.
 
   “B” Delay 
  
The patentee and the Office are in agreement regarding the 206 days of “B” delay.

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1612 days, which is the number of days beginning June 12, 2017, the date the application was filed, and ending November 9, 2021, the date of patent issuance.

The time consumed by continued examination is 309 days.  The time consumed by continued examination includes the following period(s): 
A period of 309 days, beginning September 3, 2020 (the filing date of the RCE) and ending July 8, 2021 (the mailing date of the notice of allowance).
 
The number of days beginning on the filing date (June 12, 2017) and ending on the date three years after the filing date (June 12, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (309 days) from the length of time between the application filing date and issuance (1612 days) is 1303 days, which exceeds three years (1097 days) by 206 days.  Therefore, the period of “B” delay is 206 days.

The 206-day period of “B” delay extends from the period beginning June 13, 2020, the day after the date three years after the date the application was filed and ending September 2, 2020, the day before the date the first RCE was filed (82 days), and from July 9, 2021, the day after the date the notice of allowance was mailed to November 9, 2021, the date the patent issued (124 days).

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 85 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 0 day period pursuant to 37 CFR 1.704(c)(11) from October 24, 2019, the day after the date four months after the date a notice of appeal was filed (July 23, 2019), until September 3, 2020, the date the RCE was filed. The RCE was filed in response to the final Office action mailed June 5, 2020, not the notice of appeal filed July 23, 2019. As such, no period of applicant delay is warranted in connection with the RCE filed September 3, 2020. The 316 day period of reduction is removed and replaced with a 0 day period of reduction. 

An 85 day period pursuant to 37 CFR 1.704(c)(10) in connection with the amendment or other paper (an amendment under 1.312) filed October 1, 2021, after the date a notice of allowance was mailed or given. 

The Office previously assessed a period of delay of 0 days, from the date the paper was filed until the date the application issued as patent. Patentee discloses an 11 day period of delay is warranted, from the date the amendment under 37 CFR 1.312 or other paper after the mailing of the notice of allowance was filed, October 1, 2021, until October 12, 2021, the date the Office mailed a paper in response to the amendment under 37 CFR 1.312 or other paper filed after the mailing of the notice of allowance.

Upon further review and in consideration of Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, Final Rule, 85 FR 36335 (Jun. 16, 2020), however, an 85 day period of reduction for applicant delay is warranted. Under the aforementioned final rule, 37 CFR 1.704(c)(10) was modified, for applications filed on after May 29, 2020 in which a notice of allowance was mailed on or after July 16, 2020, to  indicate that the submission of an amendment or other paper under § 1.312, other than a paper expressly requested by the Office or a request for continued examination (RCE), after a notice of allowance has been given or allowed, will result in a reduction beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was filed. The notice of allowance was mailed July 8, 2021, which is after July 16, 2020. The paper filed October 1, 2021 was not a paper filed in response to a request from the Office and is therefore not a paper that was expressly requested by the Office (i.e., a “voluntary” amendment under 37 CFR 1.312 or other paper (See Id. at 36339)). Therefore, a delay will be assessed in connection with the submission of this paper, beginning July 9, 2021, the day after the date the notice of allowance was mailed and ending October 1, 2021, the date the amendment under 37 CFR 1.312 or other paper filed after the notice of allowance was mailed was filed. Therefore, an 85-day period of reduction for applicant delay is due and will be entered. The Office thanks patentee for its good faith and candor in disclosing the period of reduction.

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
106 + 206 + 0 – 0- 11  =  301 days

Patentee’s Calculation:

106 + 206 + 0 – 0 - 85 =  227 days


CONCLUSION

The Office affirms that patentee is entitled to two hundred twenty-seven (227) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 106 + 206 + 0 – 0  – 85 = 227 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to two hundred twenty-seven (227) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction